DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 27 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/17/22.
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bars in claims 17, 23, 28 and 30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as "means", "said," and "comprising" should be avoided.
The abstract of the disclosure is objected to because of the use of legal phraseology (note the word "comprising" in lines 1 and 5).  Correction is required.  See MPEP § 608.01(b). Additionally, abstract should be only one paragraph, therefor “(Fig. 4)” should be deleted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20, 24-25, 29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document. In claims 15 and 16 lines 6 and 2 respectively, “]” should be deleted.
In claim 18, regarding “preferably” in line 2, a broad range or limitation followed by linking terms (e.g., preferably, maybe, for instance, especially, in particular, essentially) and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the meets and bounds of the patent protection desired.
Similar terminology is repeated throughout the claims. 
Several expressions recited in the claims lack sufficient antecedent bases. For example, only, the phrase "the refining segment" in line 1 of claim 18 lack proper antecedent basis. In another example only, the phrase “the distance” in line 1 of claim 19 also lacks proper antecedent basis. In yet another example only, the phrase "the refining segment" in line 1 of claim 20 lacks proper antecedent basis. In a fourth example only, note the expression “the distance” in line 1 claim 29. These expressions make it difficult to determine what is or not in the claims. Accordingly, the applicant is requested to review all of the claims for the purpose of making corrections wherever appropriate but not specifically pointed to, in order to provide appropriate antecedents and to ensure consistency in the numbers of specific elements recited in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 15-16 and 21-22 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Gingras (6,616,078).
Gingras discloses in Figs. 1-9, a refiner comprising refining segments (26" and 28") fixed to a stator plate (10) and a rotor plate (12) correspondingly (cf. Fig. 9). The refining segments have protruding structures in the form of bars (42 and 42' correspondingly), the height of each of the bars (42) and (42') is not constant (cf. Fig. 9). In the embodiment shown in Fig. 9 one can find at least one portion of the bar (42') on the rotor plate segment (28") (e.g. close to the reference sign 42") and at least one portion of the bar (42) on the stator plate segment (26") (e.g. at a vertical position corresponding to the position of the reference sign 24) fulfilling the height ratio being at least three.
Note that this is the same rejection provided by the applicant in the international search report filed on 3/24/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-26 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Virving (US 2004/0173702).
Virving discloses in Figs. 1-4, a refiner for refining of lignocellulosic material comprising a rotor disc and an oppositely arranged stator disc (10 and 11), the rotor disc and stator disc being provided with refining segments comprising protruding structures (12 and 13) for grinding of the lignocellulosic material and bars (14 and 15).Also, it appears that at least the height of some of the protruding structures on the refining segment provided on the rotor disc is much larger than the height of the protruding structures on the refiner segment provided on the stator disc. Examiner notes that the applicant has not recited any criticality to suggest that specific dimensions such as the width of the bars (see paragraph [0035] of the applicant’s specification), the distance between the bars (see paragraph [0047] of the applicant’s specification), the distance that spans between radially extending adjacent bars lies in the interval bars (see paragraph [0045] of the applicant’s specification) within the invention produces an unexpected result. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Virving with the specific dimensions, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose a refiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/Primary Examiner, Art Unit 3725